[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
The plaintiffs move for a temporary and a permanent injunction following a default against the defendant for failure to appear.
The motion for temporary injunction having previously been granted, it is hereby ordered, that a permanent injunction be issued against the defendant, as follows:
1. The defendant is prohibited from using or permitting the use of property situated on Route 87 in the Town of Columbia more particularly described in Exhibit A attached hereto, for the storage of junk, unregistered motor vehicles and commercial vehicles weighing over one and one-half (1 1/2) tons; and
2. The defendant is ordered to remove from said premises all junk and unregistered motor vehicles and commercial vehicles weighing over one and one-half (1 1/2) tons stored thereon on or before September 10, 1992.
The defendant shall incur a monetary penalty of $100.00 per day if he violates the conditions of this injunction.
BY THE COURT,
Hon. Lawrence C. Klaczak Superior Court Judge
[EDITORS' NOTE:  EXHIBIT A warranty deed) IS ELECTRONICALLY NON-TRANSFERRABLE.] CT Page 8734-B